IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

FRED BINSCHUS, individually and as
Personal Representative of the Estate        No. 71752-9-1
of JULIE ANN BINSCHUS; TONYA
FENTON; TRISHA WOODS; TAMMY                  DIVISION ONE
MORRIS; JOANN GILLUM, as Personal
Representative of the Estate of              PUBLISHED OPINION
GREGORY N. GILLUM; CARLA J.
LANGE, individually and as Personal
Representative of the Estate of LEROY
B. LANG; NICHOLAS LEE LANGE,
Individually and as Personal
                                                                          fT"l    i ' ' ^._
Representative of the Estate of                                           c~      i'Z'- ~~<

CHESTER M. ROSE; STACY ROSE,                                                      ::r:-.'•', ~'
Individually; RICHARD TRESTON and                                                 :> ---] - ,
                                                                          rttr»   CI m.'.- •
CAROL TRESTON, and the marital                                            __-„*
                                                                                  ~ f~
community thereof; BEN MERCADO;                                           \£j     '"""- O"/

and PAMELA RADCLIFFE, individually                                        CD      :~ ;~ -

and as Personal Representative of the
Estate of DAVID RADCLIFFE,

                    Appellants,

             v.



STATE OF WASHINGTON,
DEPARTMENT OF CORRECTIONS;
SKAGIT EMERGENCY
COMMUNICATIONS CENTER d/b/a
"Skagit 911," an interlocal government
agency; SKAGIT COUNTY, a political
subdivision of the State of Washington;
OKANOGAN COUNTY, a political
subdivision of the State of Washington,
                                             FILED: February 23, 2015
                    Respondents.


       Trickey, J. — On September 2, 2008, Isaac Zamora killed six people and

injured several others.   Shortly before the tragic incident, Zamora had been
incarcerated in Skagit County and Okanogan County Jails for committing non-
No. 71752-9-1/2


violent crimes. At the time of the shooting, Zamora was experiencing a psychotic

episode.

       The estates of five people Zamora killed, together with four people he

injured (collectively Binschus), brought the present lawsuit against Okanagan and

Skagit Counties, Skagit Emergency Communications Center (Skagit 911), and

Washington State Department of Corrections (DOC), alleging negligence.

Binschus claimed, among other things, that, although the counties knew or should

have known of Zamora's deteriorating mental illness during his incarceration, they

failed to provide a thorough mental evaluation and appropriate treatment for his

schizophrenia. The trial court granted Okanogan and Skagit Counties' motions for

summary judgment, concluding that the counties owed no duty to the victims and,

even if they did, Binschus failed to prove proximate causation.

       On appeal, Binschus contends that the trial court erred in granting the

counties' motions for summary judgment, arguing that the counties owed a legal

duty to protect the victims from Zamora's violentpropensities because the counties

(1) had a "take charge" relationship with Zamora under §§ 315 and 319 of the

Restatement (Second) of Torts (1965) or (2) committed misfeasance under § 302B

of the Restatement (Second) of Torts.1      Binschus additionally argues that the

counties' purported breach was the cause in fact of the victims' injuries.

       We hold that, with regard to Skagit County, material issues of fact precludes

summary judgment on the question of whether §§ 315 and 319 imposed a legal
duty upon the counties. We further hold that material issues of fact remain as to


11 Br. of Appellant at 1, 19,21.
No. 71752-9-1/3


whether the alleged breach was the cause in fact of the victims' injuries. We hold,

however, that a duty is not established under § 302B. Accordingly, we reverse

and remand for additional proceedings.

                                      FACTS

       Zamora "had a long-standing psychiatric disorder that began to emerge

when Zamora was in his late-teens, more than a decade before the incident on

September 2, 2008."2 In May 2000, Zamora began experiencing symptoms of

insomnia, paranoia, and anger. In 2003, Zamora was involuntarily committed at

North Sound Evaluation and Treatment Center, where he endorsed hallucinations

and was prescribed an antipsychotic medication that is commonly used for

treatment of schizophrenia. According to Binschus's expert psychiatrist, Dr. Csaba

Hegyvary, Zamora was not given a proper diagnosis at that time.

Skagit County Jail

       On April 4, 2008, Skagit County police officers responded to Zamora's

parents' residence to investigate a 911 hang-up call from the residence. The

officers soon discovered that Skagit County District Court had issued warrants for

Zamora's arrest. Zamora complained of a sore shoulder when arrested. As a

result, the officers transported Zamora to a local hospital to determine whether he

was fit for jail.    The hospital subsequently released Zamora, who then was

transported to Skagit County Jail.

       Zamora remained in the Skagit County Jail pending trial and his eventual

guilty pleas. On May 15, 2008, the Skagit County Superior Court sentenced him



 Clerk's Papers (CP) at 2538 (Dr. Csaba Hegyvary's Deposition).
No. 71752-9-1/4


to six months of confinement for malicious mischief in the second degree and

possession of a controlled substance. The six-month term was to be followed by

12 months of community supervision by DOC. Under the community supervision

provision of the judgment and sentence, the trial court ordered "mental health

eval/treatment"   and     "drug   evaluation   to   comply    with   all   treatment

recommendation."3 The trial court did not make any specific findings regarding

Zamora's mental health.

       Zamora remained in custody and began serving his sentence at the Skagit

County Jail. The jail housed Zamora in a jail unit known as "C-Pod."4 The C-Pod

unit is more secure and isolated than other units in the jail. The Skagit County Jail

would place a particular class of inmates in the C-Pod unit: inmates who fought

with others; who threatened the general population of the jail; who were considered

"anti-social;" who had severe behavioral issues; who were in protective custody;

and who had mental health issues.5

       During his time at the jail, Zamora's mother, Dennise Zamora,6 made
several requests to the Skagit County Jail and the county prosecutor, asking that

Zamora receive mental health assistance. Dennise made such a request to the

jail on April 7, 2008. She informed the Skagit CountyJail that Zamora was bipolar,

aggressive, and had anger problems. Dennise added that Zamora refused to

obtain treatment and medication. She also reported that she and her husband



3 CP at 3499.
4 CP at 2581.
5CP at 2581, 2599.
6 We refer to Dennise Zamora by her first name for ease of reference. We intend no
disrespect.
No. 71752-9-1/5



were in fear of Zamora.     In response, on April 11, 2008, Stephanie Inslee, a

licensed mental health care professional, visited Zamora at the jail. In a document

referred to as "Skagit County Jail Multi-Purpose Request Form," Inslee noted:

      Persecutorial thoughts, easily moved into rageful thinking, . . . feels
      victimized by just about everyone in his world. Some grandiosity
      about his education / intelligence and his role in the world: to fix the
      crazy systems, make people treat him better. Very focused on the
      issue of chronic pain and poor.... Reports anxiety . . . sounds like
      panic attack.     He needs something!        Recommend beginning
      Lamictal: He is paranoid about poison and not messing w/ his brain.
      Can a person in medical please meet with him if meds are approved
      and address his fears?171

      Three days later, a physician approved the Lamictal prescription. According

to Dr. Hegyvary, Lamictal is prescribed for seizure disorders and commonly used

as a mood stabilizer. Lamictal is not an antipsychotic medication.

       On April 23, 2008, another mental health counselor, Cindy Maxwell, saw

Zamora after he submitted a mental health request. According to the "Skagit

County Multi-Purpose Request Form" memorializing that visit, Zamora was

refusing to take the Lamictal medication.8 Zamora told Maxwell, however, that he

was only taking the prescription because it helped him sleep. He said that he

preferred to refrain from taking any type of mental health medications. In addition,

Zamora expressed extreme anger toward his mother for calling the jail. Maxwell

noted that Zamora appeared upset, easily angered, and that his speech was

rambling. Maxwell recommended that the jail continue to offer Zamora "psych.

meds."9




7 CP at 3685.
8 CP at 3687.
9 CP at 3687.
No. 71752-9-1/6


         On May 10, 2008, Zamora submitted a request to see a mental health

counselor. He reported that he was seeing black dots and white flashes. The

request form does not indicate whether jail staff responded to his request.

         The only evidence of any violent occurrence involving Zamora was a jail

record reporting that another inmate attacked Zamora and was charged with

assaulting Zamora. Otherwise, there were reports describing Zamora's insolent

demeanor toward jail staff. Most commonly, however, Zamora complained that he

was not receiving adequate medical care for his fractured clavicle and protested

his placement in the C-Pod unit.

Okanogan County Jail

         On May 29, 2008, Skagit County Jail transferred Zamora to the Okanogan

County Jail. At the time of Zamora's transfer, Okanogan County Jail was a party

to a contract with Skagit County Jail for the housing of Skagit County Jail inmates.

During the term of the contract, when a Skagit County Jail inmate was transferred

to Okanogan County Jail, Skagit County Jail would prepare a "Skagit County Jail

Transport Form," which was usually sent to Okanogan County Jail in advance of

the inmate's arrival.10 The form identified the inmate, provided basic information

about the Skagit County charges for which the inmate was serving time, indicated
whether the inmate presented a risk of escape or violence, and listed the inmate's

release date.

         The contract required that Skagit County Jail send all of an inmate's medical

records when it transferred an inmate to Okanogan County Jail. However, during



10
     CP at 3649.
No. 71752-9-1/7


the term of the contract, Skagit County Jail developed a practice in which it only

transmitted records dealing with current problems that the jail deemed pertinent to

the inmate's management.       When Skagit County Jail transferred Zamora to

Okanogan County Jail, it did not send the "Skagit County Multi-Purpose Request

Form[s]" that memorialized Zamora's three mental health requests and visits with

mental health professionals, as detailed above.11 One of those forms documented

the April 7, 2008 call made by Zamora's mother, requesting that Zamora receive

mental health assistance.     Skagit County Jail did send a copy of Zamora's

medication log, however, which listed the Lamictal prescription. Otherwise, the

records that were transferred generally only reported Zamora's clavicle, shoulder

and back problems, and his request for pain medication.

         When Zamora arrived at Okanogan County Jail, the booking corrections

officer asked him a series of questions. Those officers were trained to watch for

signs of mental illness or problems. They noted no behavioral issues exhibited by

Zamora during the booking process.

         Based on Zamora's behavior and information transmitted by Skagit County

Jail, Okanogan County Jail classified Zamora as a minimum custody inmate and

housed him in "F module," a dormitory style unit for inmates without any special

needs or riskfactors.12 The Okanogan County Jail inspection records indicate that

Zamora did not display any unusual or inappropriate behavior while incarcerated

there.




11 CP at 3146-51.
12 CP at 3650.
No. 71752-9-1/8


       Inmates at Okanogan County Jail can request assistance or voice concern

through a "kite" system.13 Zamora never submitted a kite request asking to see a

mental health counselor or expressing any mental health issue or concern. No

other inmate submitted a kite request, or any other type of complaint regarding

Zamora.

       According to the terms of its contract with Skagit County Jail, Okanogan

County Jail had the right to refuse an inmate.       However, according to Noah

Stewart, the chief corrections deputy at the time of Zamora's incarceration, the jail

had only refused an inmate on one occasion due to a behavioral issue. Stewart

stated that Okanogan County Jail would not have accepted an inmate with a

serious psychiatric issue.   But knowledge that an inmate saw a mental health

professional for a mental health concern would not keep the jail from accepting

that inmate. Stewart testified that had Skagit County Jail transferred the missing

mental records to Okanogan County Jail, Okanogan County Jail would still have

accepted Zamora. The jail would have monitored him and based its decision on

whether to continue housing him on his behavior at the jail. Zamora did not exhibit

any conduct, or make any statements suggesting that he presented a risk to

himself or others or that he had a significant mental health problem.

       Zamora submitted two "kites" requesting treatment for his shoulder.14

Consequently, Kevin Mallory, a physician's assistant at the Okanogan County Jail,

performed a "med call" on Zamora on May 30, 2008.15 During that visit, Mallory



13 CP at 3650
14 CP at 3700.
15 CP at 3699, 3700.
No. 71752-9-1/9


reviewed the medication log that Skagit County Jail had sent, along with other

Skagit County Jail records relating to Zamora's orthopedic issues. When Mallory

noticed on the medication log the prescription for Lamictal, he asked Zamora about

it. Zamora replied that he had not been taking it and did not wish to do so.

      Zamora's response was consistent with the Skagit County Jail log, which

conveyed Zamora's refusal to take the medication. In fact, the only medication

Zamora was interested in taking was narcotic pain medication. During Mallory's

interaction with Zamora, Zamora did not display any behaviors indicative of a mood

disorder or any other mental health problems. Because Mallory believed Zamora

was engaged in drug seeking behavior, he only prescribed ibuprofen, and

discontinued Zamora's prescription for Lamictal.

       Zamora subsequently submitted additional "kites" relating to shoulder pain,

nasal congestion, and digestive problems.16        He did not submit any request

regarding mental health care.

       Zamora was released from Okanogan County Jail on August 2, 2008.

Skagit County Jail

       On August 5, 2008, three days after his release from Okanogan County Jail,

Dennise called 911, requesting that police remove Zamora from her residence

because he was disrupting the family. The responding officer arrested Zamora at

his parents' residence on an outstanding misdemeanor warrant forfailing to appear

in court. Before leaving the residence, Dennise advised the officer that Zamora




16 CP at 3701.
No. 71752-9-1/10


was suffering from an undiagnosed and untreated mental illness and had been for

some time. The officer transported Zamora for booking at Skagit County Jail.

        While waiting to be booked, Zamora was reportedly pounding on the walls

of the holding room. He was nevertheless "changed down with out [sic] incident"

and there is no evidence of additional behavioral problems.17

        Zamora was released on his own recognizance on August 6, 2008.

        Zamora never received a full evaluation by a psychologist or psychiatrist at

either jail.

Events Post-incarceration


        That same day, on August 6, 2008, Zamora arrived by ambulance to a local

hospital emergency room, complaining of sudden onset of nausea, vomiting, and

diarrhea.      Hospital staff noted that he appeared awake and cognizant of his

surroundings. Zamora was prescribed an anti-nausea medication and he was

released. Zamora did not manifest any symptoms of a mental health crisis.

        On August 13, 2008, Skagit County police received a 911 hang-up

telephone call from Zamora's parents' home where Zamora was residing. A Skagit

County police officer responded to the residence and spoke with Zamora and his

mother, both of whom denied making the call. No further action was taken.

        On August 18, 2008, a 911 caller reported that someone was riding a

motorcycle on state owned property in Alger, Washington. A Skagit County police

officer responded and contacted Zamora. The officer told Zamora that he was not

permitted to enter that area and that he was trespassing.         Shortly after the



17 CP at 3563.


                                         10
No. 71752-9-1/11


encounter, Zamora was involved in a motor vehicle accident on his parents'

property and was injured. As a result, Zamora was taken to a nearby hospital.

One of the doctors who examined him concluded that Zamora had adequate

decisional capacity to decline care and had no suicidal or homicidal ideations. The

doctor further noted that Zamora presented no imminent threat of harm to himself

or others.     He concluded that there was no basis upon which to contact a

designated mental health professional for further evaluation of Zamora and that

Zamora did not meet the criteria for detaining for a psychiatric evaluation.

        On September 2, 2008, Zamora committed the crimes that are issue.

Procedural History

        Following this tragic incident, Zamora pleaded guilty to 18 charges.18 On

November 30, 2009, the trial court imposed a sentence of life without parole for

the murder charges and several hundred months for the other charges.

        Binschus filed the present action in Snohomish County Superior Court on

September 6, 2011,19 He filed suit against DOC,20 Skagit 911, Skagit County, and

Okanogan County. Binschus alleged negligence on the part of the counties and

that the negligence was a proximate cause of the shooting and resulting deaths

and injuries to the victims.

        Binschus argued the counties owed the victims a duty under two theories.

First, Binschus asserted that the counties had a special relationship with Zamora




18 Zamora was found not guilty by reason of insanity on two counts of aggravated murder.
19 The estate of one of the murdered victims and one of the injured victims are not parties
to this lawsuit.
20 In July and August 2013, each of the plaintiffs entered into a settlement agreement with
DOC. The trial court entered stipulated judgments with respect to each plaintiff.


                                            11
No. 71752-9-1/12


that gave rise to a duty to protect the victims under the Restatement (Second) of

Torts §§ 315 and 319. Second, Binschus contended that the counties' actions

created a recognizable high degree of risk of harm that constituted misfeasance

under the Restatement (Second) of Torts § 302B.21

       Skagit and Okanogan Counties moved for summary judgment on all claims

against them.22 Okanogan County moved for summary judgment on the theory

that it had no duty to third parties injured after Zamora's release based on its

alleged failure to identify, diagnose, and treat Zamora's mental illness.         Skagit

County claimed that it had no duty to control Zamora after his release. Binschus

moved for partial summary judgment only on the issue of duty, contending that the

public duty doctrine did not apply to bar his claims. The trial court granted the

counties' summary judgment motions on the issues of duty and proximate cause.

       Binschus appeals.


                                      ANALYSIS
Standard of Review

       We review a trial court's summary judgment order de novo.              Folsom v.

Burger King, 135 Wash. 2d 658, 663, 958 P.2d 301 (1998). Summary judgment is

proper when there is no genuine issue of material fact and the moving party is

entitled to judgment as a matter of law. Hertog, ex rel. S.A.H. v. City of Seattle.


21 Binschus also raised a claim of negligence against Skagit County for the actions of
Deputy Terry Esskew, arguing that her actions constituted an affirmative act under the
Restatement (Second) of Torts § 302B. The trial court found that no duty was imposed
under this theory. It additionally ruled that even ifsuch duty had been imposed, it denied
Skagit County's summary judgment motion on the issue of proximate cause. Binschus
does not make a specific argument as to Deputy Esskew's alleged negligence on appeal
and, thus, the court's decision as to Deputy Esskew is not pertinent to this appeal.
22 Skagit 911 also moved for summary judgment.

                                           12
No. 71752-9-1/13



138 Wash. 2d 265, 275, 979 P.2d 400 (1999) (citing Taggart v. State. 118 Wash. 2d 195,

199, 822 P.2d 243 (1992); CR 56(c)).

       The court must construe all facts and inferences in the light most favorable

to the nonmoving party. Hertog. 138 Wash. 2d at 275 (citing Taggart. 118 Wash. 2d at

199). "Questions of fact may be determined as a matter of law 'when reasonable

minds could reach but one conclusion.'" Owen v. Burlington N. & Santa Fe R.R.

Co., 153 Wash. 2d 780, 788, 108 P.3d 1220 (2005) (quoting Hartley v. State. 103
Wash. 2d 768, 775, 698 P.2d 77 (1985)).

       If the nonmoving party "'fails to make a showing sufficient to establish the

existence of an element essential to that party's case, and on which that party will

bear the burden of proof at trial,'" summary judgment is proper. Young v. Key

Pharms., 112 Wash. 2d 216, 225, 770 P.2d 182 (1989) (quoting Celotex Corp. v.

Catrett. 477 U.S. 317, 322, 106 S. Ct. 2548, 91 L. Ed. 2d 265 (1986)).

       To prevail on a claim of negligence, a party must prove the following

elements: (1) existence of a legal duty, (2) breach of that duty, (3) resulting injury,

and (4) proximate cause. Christensen v. Roval Sch. Dist. No. 160.156 Wn.2d 62,

66,124 P.3d 283 (2005). In the present case, only duty and causation are at issue.




                                          13
No. 71752-9-1/14


Duty

       It is well settled that the existence of a legal duty owed to the plaintiff is an

essential element in any negligence action. Petersen v. State. 100 Wash. 2d 421,

425-26, 671 P.2d 230 (1983). Whether a given defendant owes a duty is generally

a question of law. Yong Tao v. Heng Bin Li. 140 Wash. App. 825, 833, 166 P.3d
1263, 1268 (2007). "But where duty depends on proof of certain facts, which may

be disputed, summary judgment is inappropriate." Sjogren v. Props, of the Pac.

N.W.. LLC. 118 Wash. App. 144, 148, 75 P.3d 592 (2003).

       Binschus contends that pursuant to the Restatement (Second) of Torts §§

315 and 319, Skagit and Okanogan Counties had a "take charge" relationship with

Zamora that gave rise to a duty to guard against the foreseeable dangers posed

by Zamora's violent propensities. Specifically, Binschus asserts that the counties

had a duty to provide Zamora with a mental health evaluation and treatment

because they were aware of his dangerous propensities. For this claim, we hold

that Skagit County potentially owed a duty to the victims, and genuine issues of

material fact preclude summary judgment.

       Generally, "our common law imposes no duty to prevent a third person from

causing physical injury to another." Sheikh v. Choe. 156 Wash. 2d 441, 448, 128
P.3d 574 (2006). Section 315 of the Restatement (Second) of Torts carves out

one exception to this rule:23

       There is no duty so to control the conduct of a third person as to
       prevent him from causing physical harm to another unless



23 This special relation exception also is an exception to the public duty doctrine. Hertog.
138 Wash. 2d at 276 (quoting Taggart, 118 Wash. 2d at 219 n.4).

                                            14
No. 71752-9-1/15


             (a) a special relation exists between the actor and the third
       person which imposes a duty upon the actor to control the third
       person's conduct, or

             (b) a special relation exists between the actor and the other
       which gives to the other a right to protection.

The "take charge" relationship, as set forth in the Restatement (Second) of Torts

§ 319, is one subset of special relationships contemplated in § 315. Accordingly,

       One who takes charge of a third person whom he knows or should
       know to be likely to cause bodily harm to others if not controlled is
       under a duty to exercise reasonable care to control the third person
       to prevent him from doing such harm.

Restatement (Second) of Torts § 319.

       Once the "take charge" relationship is established, the actor "'has a duty to

take reasonable precautions to protect against reasonably foreseeable dangers

posed by the dangerous propensities of [the third party].'" Joyce v. State. Dep't of

Corr.. 155 Wash. 2d 306, 310, 119 P.3d 825 (2005) (emphasis omitted) (quoting

Taggart. 118 Wash. 2d at 217). Thus, the relevant threshold questions for purposes

of §§ 315 and 319 are whether the actor has taken charge of the third party24 and

whether the actor knows or should know of the danger posed by the third party.

Bishop v. Miche. 137 Wash. 2d 518, 527, 973 P.2d 465 (1999).

       At oral argument before this court, Skagit County conceded that while

Zamora was in custody at Skagit County Jail, the jail had a "take charge"

relationship with him. We accept this concession. Since Petersen first announced

that a special relationship exists between a state psychiatrist and his or her patient,


24 To determine whether an actor has taken charge of the third party, there must be a
"'definite, established, and continuing relationship between the defendant and the third
party.'" Taggart. 118 Wash. 2d at 219 (quoting Honcoop v. State. 111 Wash. 2d 182, 193,759
P.2d 1188 (1988)): see also Sheikh. 156 Wash. 2d at 448-49: Hertog, 138 Wash. 2d at 276.


                                          15
No. 71752-9-1/16
100 Wash. 2d at 428, Washington courts have broadened the scope of the "take

charge" relationship to exist between correction officers and offenders. See, e.g..

Taggart. 118 Wash. 2d at 223-24; Hertog. 138 Wash. 2d at 281; Bishop. 137 Wash. 2d at

531. We consider the first relevant question satisfied as for Skagit and Okanogan

Counties.

      The next question we examine, therefore, is whether the counties knew or

should have known of Zamora's violent propensities.          We hold that material

questions of fact remain as to whether Skagit County knew or should have known

of Zamora's dangerous tendencies. The same, however, is not true for Okanogan

County. Evidence in the record indicates that Skagit County was likely aware that

Zamora had potentially dangerous and criminal inclinations.

       Zamora had an extensive criminal history. By September 2008, he had

been arrested 21 times in Skagit County and incarcerated 11 times. Skagit County

Jail had a list of Zamora's criminal history at the time of his 2008 incarceration.

       In addition, the record evinces that during the years preceding the

September 2008 tragedy, Zamora had several encounters with Skagit County

police whereby police officers became aware of Zamora's mental illness. On April

27, 2004, Skagit County police responded to Zamora's parents' residence, where

Zamora resided, after Zamora called DSHS indicating he was cutting himself.

Police officers responded and contacted Dennise, who informed them that Zamora

had previously cut himself. After the Skagit County officers were unable to locate

Zamora, Dennise contacted them, reporting that Zamora was at her residence,

was off his medications, but not harmed and not threatening suicide. The Skagit




                                          16
No. 71752-9-1/17


County police incident report noted: "At this time we are aware that ISAAC

ZAMORA does have some mental problems and his mom will be monitoring him."25

Furthermore, in May 2007, Zamora called Skagit County police, concerned that

someone in his house "was out to get him."26 The police officer who spoke with

Zamora believed Zamora was intoxicated and that there was no threat to his well-

being.

         Additionally, while at the Skagit County Jail, Zamora was incarcerated in the

C-Pod unit, known for inmates who had severe behavioral issues and mental

health issues, among other things. Dennise also informed the jail and the Skagit

County prosecutor that Zamora had severe and untreated mental health issues

and requested that he receive mental health treatment. She also made clear that

she and her husband were fearful of Zamora. Significantly, when mental health

professional Inslee visited Zamora at jail, she submitted a strongly worded

statement expressing concern regarding Zamora's mental health, noting his

"rageful thinking."27 Another mental health counselor, Maxwell, later made note of

Zamora's erratic and angry temperament and appearance, recommending that

Zamora continue taking "psych, meds."28

         Finally, we note that on September 2, 2008, Zamora's name on the

computer screen at the 911 call center was tagged with a 220 alert code, which

indicated that Zamora had mental health issues and was unstable.




25 CP   at   3551.
26 CP   at   3552.
27 CP   at   3685.
28 CP   at   3687.


                                           17
No. 71752-9-1/18


       Given these numerous contacts between Zamora and Skagit County,

reasonable minds could conclude that Skagit County was aware of the risk posed

by Zamora's violent propensities. Summary judgment in Skagit County's favor was

inappropriate.

      The record does not indicate that a material question of fact remained as to

whether Okanogan County was aware of Zamora's violent disposition. Nothing in

the record establishes Okanogan County knew or should have known of Zamora's

unstable mental health condition. Therefore, we affirm the trial court's decision to

summarily adjudicate the question of duty in favor of Okanogan County.

       The counties contend that no duty can be imposed because any "take

charge" relationship terminated once the counties released Zamora from custody.

But this argument confuses the existence of a duty with the scope of the duty,

which is limited by the foreseeability of the danger to the victims. Christen v. Lee.

113 Wash. 2d 479, 492, 780 P.2d 1307 (1989) ("The concept of foreseeability limits

the scope of the duty owed.").

       "Once the theoretical duty exists, the question remains whether the injury

was reasonably foreseeable." Joyce. 155 Wash. 2d at 315 (citing Taggart. 118Wn.2d

at 217). The plaintiff's harm must be reasonably perceived as within the general

field of danger that should have been anticipated. Christen. 113 Wash. 2d at 492.

"'Foreseeability is normally an issue for the jury, but it will be decided as a matter

of law where reasonable minds cannot differ.'" Taggart. 118 Wash. 2d at 224 (quoting

Christen. 113 Wash. 2d at 492). Here, it was within the jury's province to determine

whether the injuries to the victims were reasonably foreseeable.



                                         18
No. 71752-9-1/19


        Accordingly, viewing the facts in the light most favorable to Binschus, we

conclude that genuine issues of material fact preclude summary judgment on the

question of whether Skagit County owed a "take charge" duty to the victims.

        Binschus next contends that the counties owed a duty to Zamora's victims

because their purportedly improper mental health evaluation and treatment of

Zamora "dramatically increased" the risk of harm to the victims.29 Binschus bases

this argument on the Restatement (Second) of Torts § 302B. We find that no such

duty is compelled by § 302B.

        The Restatement (Second) of Torts § 302B provides: "An act or an omission

may be negligent if the actor realizes or should realize that it involves an

unreasonable risk of harm to another through the conduct of the other or a third

person which is intended to cause harm, even though such conduct is criminal."

The duty to protect victims against a third party's criminal act may be imposed

'"where the actor's own affirmative act has created or exposed the other to a

recognizable high degree of risk of harm through such misconduct.'" Robb v. City

of Seattle, 176 Wash. 2d 427, 434, 295 P.3d 212 (2013) (emphasis omitted) (quoting

Restatement § 302B cmt. e).30




29 Appellant's Br. at 33.
30 Comment e provides, in pertinent part:
      There are, however, situations in which the actor, as a reasonable man, is
         required to anticipate and guard against the intentional, or even criminal,
         misconduct of others. In general, these situations arise where . . . the
         actor's own affirmative act has created or exposed the other to a
         recognizable high degree of risk of harm through such misconduct,
        which a reasonable man would take into account.
Restatement (Second) of Torts § 302B (emphasis added).


                                             19
No. 71752-9-1/20


          In Parilla v. King County, we held that § 302B can impose a duty of care

against a third party's criminal acts even where no special relationship existed.

138 Wash. App. 427, 439, 157 P.3d 879 (2007); see also § 302B cmt. e. In Parilla.

a county bus driver exited a bus on a public street while the engine was running

and when a passenger was still on board. Parilla. 138 Wash. App. at 431. When the

driver re-entered the bus, he observed the passenger "exhibiting bizarre behavior."

Parilla. 138 Wash. App. at 431. The driver again exited the bus with the engine still

running. Parilla. 138 Wash. App. at 431. The passenger moved into the driver's seat

and drove the bus until it collided with several vehicles. Parilla. 138 Wash. App. at

431.   We held that under those circumstances, the driver's affirmative actions

created a high degree of risk that a reasonable person would have foreseen and,

thus, pursuant to § 302B comment e, the county owed a duty of care to protect the

victims of the collision. Parilla. 138 Wash. App. at 438-41.

          In Robb. the Supreme Court reaffirmed that "Restatement § 302B may

create an independent duty to protect against the criminal acts of a third party

where the actor's own affirmative act creates or exposes another to the

recognizable high degree of risk of harm." 176 Wash. 2d at 429-30. In that case, two

police officers initiated a Terry31 stop of Behre and his companion on suspicion of

burglary. Robb. 176 Wash. 2d at 430. During the stop, the officers noticed several

shotgun shells on the ground but did not question the suspects or pick up the

shells.    Robb. 176 Wash. 2d at 430.       The officers released Behre and the other

suspect. Robb. 176 Wash. 2d at 430. After Behre walked away, he returned to the



31 Terry v. Ohio. 392 U.S. 1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968).


                                            20
No. 71752-9-1/21



scene to grab the shells and then shot and killed Robb. Robb. 176 Wash. 2d at 430.

The officers had encountered Behre prior to the shooting and were aware of his

strange behavior during the days leading up to the shooting. Robb, 176 Wash. 2d at

431. Four days before the shooting, Behre had been transported to Harborview

Medical Center for an involuntary mental health assessment and then had been

released. Robb. 176 Wash. 2d at 431.

      Robb's widow sued the city, claiming that the officers owed a duty to Robb

under § 302B. Robb. 176 Wash. 2d at 429. Our Supreme Court distinguished its

case from Parilla. finding that the officer's failure to pick up the shells was an

omission, not an affirmative act like that in Parilla. Robb. 176 Wash. 2d at 436-38.

The court held that a duty may arise under § 302B only where the actor's conduct

constitutes misfeasance (an affirmative act), rather than nonfeasance (an

omission). Robb. 176 Wash. 2d at 439-40. The court explained that an affirmative

act—or misfeasance—involves the creation of a new risk of harm to plaintiffs.

Robb. 176 Wash. 2d at 437. On the other hand, an omission—or nonfeasance—

merely makes the risk of harm no worse. Robb. 176 Wash. 2d at 437. The court held

that the officer's failure to pick up the shotgun shells was an omission, not an

affirmative act, which was insufficient to impose a duty under § 302B. Robb. 176
Wash. 2d at 430, 437-39.

       More recently, in Washburn v. City of Federal Way, the Supreme Court held

that a police officer created a new, affirmative risk to a murder victim's safety when

the officer improperly served an antiharassment order to the subject of the order

while the subject was home alone with the victim. 178 Wash. 2d 732, 759-60, 310



                                         21
No. 71752-9-1/22


P.3d 1275 (2013). The court found that the officer knew or should have known

that the subject would react violently when he received the order, and knew or

should have known that after he served the order, he left the subject home alone

with victim. Washburn. 178 Wash. 2d at 759-60.          Binschus contends that, unlike the

nonfeasance committed by the officers in Robb, and similar to the misfeasance in

Washburn, here, the counties engaged in misfeasance by increasing the risk of

harm when they failed to "properly evaluate and treat" Zamora.32                 Binschus

supports this contention by pointing to evidence that two of Skagit County Jail's

mental health counselors saw Zamora in connection with his mental health

condition but did not offer an appropriate mental health evaluation.                As for

Okanagan County, Binschus argues that although Mallory saw Zamora, he did not

properly evaluate his mental health condition even though he knew that Skagit

County Jail had prescribed Binschus with Lamictal.             Binschus also points to

evidence demonstrating the counties' awareness of Zamora's deteriorating mental

health.33 Binschus references the opinion of Dr. Hegyvary, who testified that had

the counties evaluated Zamora, they would have identified his psychosis.

        In an effort to bring his claims within the scope of § 302B, Binschus

characterizes the counties' conduct as an improper evaluation and treatment,

which, he contends, constitutes affirmative acts or misfeasance. But Binschus's

attempt to frame the issue in this way is unconvincing because here, there simply


32 Appellant's Br. at 39.
33 Binschus references the following in support of his argument: Zamora's lengthy criminal
record, his past involuntary treatment, his mother's callsfortreatment, his status on Skagit
County's 911 call center's computer, his housing in the C-Pod at Skagit County Jail, his
judgment and sentence, and his behavior in both jails. Appellant's Br. at 37; Appellant's
Reply Br. at 25.


                                            22
No. 71752-9-1/23



were no affirmative acts.    Rather, the counties' failure to evaluate Zamora and

provide mental health treatment was an omission.

       Furthermore, as established in Robb, § 302B only applies if the entity's

affirmative act creates a new recognizable high degree of risk of harm to the

plaintiffs. Like the officers in Robb. the counties did not create a new risk. Although

it is possible that the jail medical staff could have mitigated the risk posed by

Zamora's deteriorating mental health, this is not sufficient to justify an imposition

of duty under § 302B. And Binschus cites to no evidence demonstrating that the

visits or the prescription of Lamictal created a new recognizable risk or

exacerbated the risk that already existed. At best, it purports to show that the

counties were aware of Zamora's mental health condition or would have been able

to identify his condition had they examined him properly.           Nevertheless, the

evidence does not establish that the counties' failure to evaluate Zamora more

thoroughly or provide treatment constitutes an affirmative act or misfeasance.

Instead, the counties committed nonfeasance, which does not give rise to liability

under § 302B.

Proximate Cause


       Binschus contends that summary adjudication of his claims against the

counties was improper because a jury could reasonably find that the counties

proximatelycaused the victims' injuries because of their failure to properly evaluate

and treat Zamora during his incarceration. We agree.

       Proximate cause contains two separate elements: cause in fact and legal

causation.   Hartley. 103 Wash. 2d at 777.        Cause in fact, is, in addition to legal




                                          23
No. 71752-9-1/24


causation, an element of proximate cause. It "refers to 'the physical connection

between an act and an injury.'" M.H. v. Corp. of Catholic Archbishop of Seattle.

162 Wash. App. 183, 194, 252 P.3d 914 (2011) (internal quotation marks omitted)

(quoting Ang v. Martin. 154 Wash. 2d 477, 482, 114 P.3d 637 (2005)). Cause in fact

is usually a question for the jury, but it may be decided as a matter of law if the

causal connection between the act and the injury is "'so speculative and indirect

that reasonable minds could not differ.'" Moore v. Hagge, 158 Wn. App. 137,148,

241 P.3d 787 (2010) (quoting Dohertv v. Mun. of Metro. Seattle. 83 Wash. App. 464,

469, 921 P.2d 1098 (1996)). Causation is speculative "'when, from a consideration

of all the facts, it is as likely that it happened from one cause as another.'" Moore.
158 Wash. App. at 148 (internal quotation marks omitted) (quoting Jankelson v.

Sisters of Charity of House of Providence in Territory of Wash.. 17 Wash. 2d 631,

643, 136 P.2d 720 (1943)).

       Binschus asserts that the counties' negligent failure to evaluate and treat

Zamora's mental illness was the cause in fact of Zamora's psychotic outburst on

September 2, 2008. To support this contention, Binschus relies heavily on expert

witness Dr. Hegyvary's declaration:

       [H]ad Zamora been subjected to a mental health evaluation been
       [sic] during his time at either Skagit County Jail or Okanogan County
       Jail, the examiner would have discovered Mr. Zamora's psychosis
       and begun the process of formulating a diagnosis. At this point the
       standard of care required administration of one or more of the
       antipsychotic medications.1341




34 CP at 2540-41.


                                          24
No. 71752-9-1/25


       Dr. Hegyvary also opined that for patients suffering with schizophrenia,

"[m]ore often than not, skilled persuasion is all that is required."35 He also stated

that the jails could have provided long-acting treatment to Zamora that would have

been effective long after his release:

       Mr. Zamora may have had difficulty complying with an oral regimen
       of antipsychotic medications requiring daily administration, but there
       are long-acting, injectable medications for use is [sic] these
       situations.    Haloperidol Decanoate is one such antipsychotic
       commonly used in the treatment of schizophrenia and acute
       psychotic states. The medication is a long-acting injection given only
       once every four weeks. Because the medication is administered
       directly by the psychiatrist, only once per month, compliance can be
       documented and is virtually assured. The positive, therapeutic
       effects of the Haloperidol Decanoate last for longer than four weeks,
       thus, even if an injection was not given at the four-week mark the
       medication would continue to work to subdue or eliminate psychosis
       for up to six weeks. Another such medication is Risperdal Consta
       (risperidone), which is a depot injection administered once every two
       weeks. It is likely that either of these medications would have been
       effective in reducing or completely eliminating Mr. Zamora's
       psychosis, including his hallucinations and delusions.1361

       Dr. Hegyvaryalso concluded that had either counties provided Zamora with

a proper mental health evaluation, a mental health providerwould have been able

to identify his psychosis and place him on a treatment plan that would include a

long-acting antipsychotic medication. Had the counties done so, Dr. Hegyvary

opined, Zamora would not have been in a psychoticstate on September 2, leading

to the victims' tragic deaths and injuries.




35 CP at 2544.
36 CP at 2544-45.


                                          25
No. 71752-9-1/26



       Based on this evidence, we conclude that Binschus has demonstrated that

material questions of fact exist that, but for the counties' alleged negligence,

Zamora would not have engaged in the violent rampage.37

       We hold that summary judgment should not have been granted in this case.

We reverse the trial court's summary judgment order and remand for further

proceedings consistent with this opinion.




                                                     IvSoK^                     "1

WE CONCUR:




                                                                        **s /
                                                               -^            o




37 Binschus additionally argues that a county official could have sought involuntary
treatment for Zamora under the involuntary treatment act (ITA), ch. 71.05 RCW. Binschus
did not argue to the trial court that Zamora could have or should have been detained
beyond his release date ofAugust 2, 2008, under the ITA. Binschus waives this argument
by raising it for the first time on appeal. State v. McFarland, 127 Wash. 2d 322, 332-33, 899
P.2d 1251 (1995); see also RAP 2.5(a) ("The appellate court may refuse to review any
claim of error which was not raised in the trial court."). Thus, we decline to reach its merits.

                                              26